815 F.2d 76
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ronald D. BROWN, Plaintiff-Appellant,v.Richard P. SEITER;  E.P. Perini;  and Richard F. Celeste,Defendants-Appellees.
No. 84-3420.
United States Court of Appeals, Sixth Circuit.
Feb. 13, 1987.

Before KENNEDY, JONES and NORRIS, Circuit Judges.
PER CURIAM.


1
The sole basis for the granting by the district court of defendants' motion to dismiss, brought pursuant to Fed.R.Civ.P. 12(b)(6), was that plaintiff's complaint "fails to state a cause of action because he seeks relief solely upon the basis of respondeat superior," since plaintiff "does not contend that any of the three named defendants played a direct role in the conduct upon which he bases his claim for relief."


2
Although we agree with the district court's disposition of any claim based upon respondeat superior, we disagree with its characterization of the allegations of the complaint.  Construed in a light most favorable to plaintiff, the complaint does allege direct conduct by defendant E.P. Perini, as the basis for plaintiff's claims.


3
Accordingly, the order of the district court is affirmed as to defendants Seiter and Celeste, and reversed as to defendant Perini.  This cause is remanded to the district court with instructions to afford to plaintiff the opportunity to amend his complaint to more clearly state any claim for relief he may assert against defendant Perini, personally.  The district court will then be in a position to test the adequacy of plaintiff's amended complaint, should a motion be tendered under Fed.R.Civ.P. 12(b)(6).